NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
CAULTON D. ALLEN,
Petiti0ner,
V.
DEPAR'1"MENT OF VETERANS AFFAIRS,
Responclent.
2010-3088, -3178
Petitions for review of the Merit Systems Protection
Board in case nos. DC0752070694-C-3 and
DC0752070694-C-4.
ON MOTION
ORDER
We construe Caulton D. Allen’s filing of his informal
brief as an unopposed motion for leave to file a brief out-
of-time. We also construe Allen’s submission to correct
the record as a motion to file a supplemental appendix to
his informal brief
Upon consideration thereof,
IT IS ORDERED THAT:

ALLEN V. VA
CC.
S
The motions are granted
2
FoR THE COURT
 1 5 2011 /s/ Jan Horbaly
Date
Cault0n D. Allen
Vincent D. Phil]ips, Esq.
J an Horb aly
Clerk
FlL£D
u.s. count oF LsFoR
ms FEnEnAiPc§§f:un
F£a15 2011
JAN H9RBAL¥
CLEI\i